Citation Nr: 1431319	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  14-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  The appellant is his surviving spouse.  The appellant's daughter-in-law has been appointed as the appellant's fiduciary, as the appellant was found not competent by way of an April 2013 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that awarded the appellant death pension benefits with an aid and attendance allowance, effective January 1, 2013.  The appellant has disagreed with the calculated amount of monthly pension paid.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The calculated amount of VA death pension benefits paid to the appellant is at least equal to that which she is entitled to under the law, based on her reported annual income and unreimbursed medical expenses.  


CONCLUSION OF LAW

Entitlement to additional VA pension benefits has not been established.  38 U.S.C.A. §§ 1502, 1503, 1521, 1522, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.272(g) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  In the instant case, the appellant's claim for VA death pension benefits was granted.  Her disagreement with the amount of pension paid is akin to a disagreement with a downstream issue.  The United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the appellant was notified of the additional information that she could submit is support of her claim for increased pension benefits.  Accordingly, the Board finds that the appellant has been afforded a meaningful opportunity to participate in the development of her claim and that no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Moreover, the Board finds that under the facts of the present case and based on the record currently before it, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Further, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

II.  Analysis

In the instant case, the appellant was found eligible to receive non-service-connected death pension benefits based on her status as the surviving spouse of a veteran of a period of war.  See 38 U.S.C.A. § 1541 (West 2002).  The appellant's monthly pension benefit was determined by the RO to be $460.00.  The appellant seeks a greater amount of non-service-connected death pension benefits.

In December 2012, when the appellant filed her claim for VA benefits, the maximum death pension amount payable to a surviving spouse without dependents, but with an aid and attendance allowance, was $13,362.00.  (Entitlement to an aid and attendance allowance was awarded by way of an April 2013 rating decision.)  See Improved Death Pension Rate Table, effective December 1, 2012, available at http://benefits.va.gov/PENSION/rates_survivor_pen12.asp.  The amount of pension actually paid to a beneficiary is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541 (West 2002).  When VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed 5 percent of the maximum death pension rate.  38 C.F.R. § 3.272(g)(2)(iii) (2013).

On her application for VA death pension benefits, the appellant reported recurring monthly income from the Social Security Administration (SSA) and listed her medical expenditures as monies paid for Medicare and for in-home healthcare.  Also submitted were two memoranda concerning her in-home health care service, both dated on December 6, 2012, and signed by her son, [redacted], and her daughter-in-law, [redacted].  The appellant's daughter-in-law indicated that she provided medical services for the appellant, to include management of medicine, assistance with dressing, cooking, showering, and transportation of the appellant to medical appointments.  The appellant's son also reported providing 

medical services, to consist of cooking meals, shopping, and transporting the appellant to and from medical appointments.  

In awarding monthly death pension benefits in the amount of $460.00, the RO noted the appellant's annual countable income to consist solely of income received from SSA.  The appellant has not disagreed with the RO's computation of the annual amount of SSA benefits received as of December 1, 2012, which calculation was based on information received from SSA, and contained in the Veteran's Virtual VA file, regarding payments to the appellant.  The RO then reduced the appellant's countable income by the yearly total of fees paid to [redacted] for in-home health care.  The appellant's monthly benefit was then calculating by subtracting the RO's calculation of the appellant's remaining amount of countable income from the maximum annual pension rate effective December 1, 2012, for a surviving spouse entitled to aid and attendance with no dependents, and dividing that total by 12.  

Notably, the appellant's countable income was not reduced by the amount of Medicare premiums or fees paid to [redacted] for in-home healthcare.  In this regard, the RO stated that records received from SSA verified that the appellant's Medicare premiums had been paid by the State since November 1, 2012, and were not medical expenses paid by the appellant, and that fees paid to [redacted] could not be considered unreimbursed medical expenses because his signed statement did not indicate the provision of actual medical services, such as, for example, medication management, incontinence care, or dressing/bathing.  It was indicated that if [redacted] did in fact provide medical services, he should submit a signed statement indicating the type of medical service provided.  Although the appellant's daughter-in-law later indicated on the VA Form 9 that care of the appellant "is split between [her]self and [her] husband" and that her husband also administered medication to the appellant, no additional signed statement regarding the provision of medical services has been received by [redacted].  

The term "unreimbursed medical expenses" is not defined by applicable regulation.  See 38 C.F.R. § 3.272(g) (2013).  In the absence of any regulatory interpretation, the Board must determine the meaning of the statutory provision by reviewing the language of the statute and, if necessary, the context within which it was enacted.  See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842 (1984) (holding that in interpreting a statute, a Court must first analyze the language of the statute and determine "whether Congress has directly spoken to the precise question at issue").  Here, the Board finds that the language of the statute and the implementing regulation are silent as to meaning of the term "unreimbursed medical expenses."  However, that term is unambiguous and has a plain meaning.  The word "medical" means "relating to or concerned with physicians or the practice of medicine."  Merriam-Webster's Collegiate Dictionary 771 (11th ed. 2003).  Here, the Board cannot conclude that the fees paid to [redacted] were for medical services, based on his description of the services provided, as indicated on his signed statement.  While money paid for transportation service may be a necessary expense in order for the appellant to obtain medical care, it is not related to the provision of care.  Similarly, assisting the appellant by cooking meals and shopping is not medical in nature, such that fees paid for these services constitute an unreimbursed medical expense that may be deducted from income for purposes of calculating VA pension benefits.  As noted above, [redacted] was given the opportunity to submit additional evidence regarding his in-home health care services, but no such evidence has been received.  Thus, based on the record currently before it, the Board finds that the fees paid to [redacted] do not constitute an unreimbursed medical expense that may be deducted from income for purposes of calculating VA pension benefits.

Based on the evidence of record, the Board concludes that the $460.00 a month paid to the appellant, effective January 1, 2013, constitutes at least the monthly benefit to which she was entitled to based on her reported income and unreimbursed medical expenses, and in consideration of the maximum annual pension rate effective 

December 1, 2012, for a surviving spouse entitled to aid and attendance with no dependents.  As such, and despite the methodology used by the RO in calculating the appellant's monthly pension payment, the Board can find no basis upon which to award a greater monthly benefit.  The Board is sympathetic to the appellant's circumstances and the circumstances of her caregivers.  Nonetheless, the factors that may be considered in calculating countable income are established by law, and the Board is bound by that law.  


ORDER

Entitlement to an increase in death pension benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


